         Case 1:18-cr-10364-DPW Document 81 Filed 10/18/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                        __________

                                     No. 18-CR-10364-DPW
                                          __________

                                        UNITED STATES

                                                v.

                                    JASIEL CORREIA and
                                   GENOVEVA ANDRADE,
                                         Defendants
                                        __________

                            DEFENDANTS’ MOTION TO MODIFY
                          CONDITIONS OF RELEASE – ASSENTED TO

       The defendants Jasiel Correia and Genoveva Andrade, by their counsel, move the Court

for an order modifying their respective conditions of release. Specifically, the defendants

requests that condition 7(g) of their respective Orders Setting Conditions of Release (Document

64 for Correia and Document 12 for Andrade) be modified so as to permit them to have contact

with each other and with potential witnesses identified by the government, as long as it is in the

presence of counsel. This modification is necessary in order for their respective counsel to

prepare to defend the case. The government, through Assistant U.S. Attorney Zachary Hafer,

assents to this motion.
         Case 1:18-cr-10364-DPW Document 81 Filed 10/18/19 Page 2 of 2




                                             Respectfully submitted


                                             The defendant Genoveva Andrade
                                             By her counsel

                                             /s/ Charles W. Rankin

                                             ________________________
                                             Charles W. Rankin
                                             BBO No 411780
                                             Rankin & Sultan
                                             151 Merrimac St.
                                             Boston, MA 02114
                                             (617-720-0011


                                             The defendant Jasiel Correia
                                             By his counsel


                                             /s/ Kevin Reddington

                                             ______________________________
                                             Law Office of Kevin Reddington
                                             1342 Belmont St.
                                             Brockton, MA 02301
                                             508-583-4280
October 18, 2019


                                CERTIFICATE OF SERVICE

       I hereby certify that this document(s) filed through the Electronic Filing System
(CM/ECF) will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-participants on
October 18, 2019.

                                             /s/Charles W. Rankin
                                             Charles W. Rankin
